DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 6 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Flett et al. (US 2006/0152085) in view of WO 2013149712 A2 (hereinafter WO’712 – translation attached and relied upon below) in view of Porras et al. (US 2017/0106724) in view of DE 102012017194 (hereinafter DE’194).
With respect to claims 1 and 11, Flett teaches a vehicle comprising an electricity supply system, the electricity supply system comprising (para. [0007], [0011]-[0015] and [0031]-[0033]):
an electricity production unit (Figure 31, 314) generating a first voltage causing a first electrical current to flow (para. [0011]-[0015] and [0031]-[0033]) (Figures 14-16 and 31);
a transformer/converter unit (Figure 31, 348) and a fuel storage unit (326) storing gaseous hydrogen (para. [0187]); wherein the electricity production unit (314) comprises:

a single common cooling circuit filled with a first fluid (114) for cooling each fuel cell
stack (para. [0118]),
a common air supply circuit supplying air to each fuel cell stack and a single common gaseous hydrogen supply circuit supplying gaseous hydrogen, from the fuel storage unit, to each fuel cell stack (para. [0118] and [0125]) and wherein the electricity production unit (314) is separate from the fuel storage unit (326) and connected to the fuel storage unit by a single connection interface (330) (as illustrated).
Flett fails to teach wherein the electricity production unit is removable from the vehicle as an integrated unit independently from the fuel storage unit.  WO’712 teaches an integral and removable multi-stack system of fuel cells (Figure 1) (page 3, lines 2-8) comprising a heater, a fan, a humidifier, a water separator, among other components, and an unlimited number of interfaces including electrical, fluidic and mechanical (page 5, lines 2-26), wherein the fluidic interfaces are for supplying and discharging reactants (i.e. fuel/hydrogen and oxidant/air) and coolant used by the fuel cell stacks (page 3, lines 9-21 and 43-53), in order to ensure that the mounting or an exchange of the fuel cell module in the vehicle can be considerably simplified and to ensure that the fuel cell module is considerably easier to repair and maintain than in typical constructions (page 3, lines 29-30 and 40-42) (pages 3-5).  
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to provide an electricity production unit removable from the 
Consequently, it would be obvious that when the electricity production unit is removed from the vehicle, a relative movement of each element comprised in the electricity production unit with respect to the vehicle is identical and simultaneous to a movement of other elements comprised in the electricity production unit based on the teachings of Flett in view of WO’712 since the latter teaches wherein the fuel cell module is lifted out of the vehicle after the separation of all the interfaces (page 3, last line – page 4, lines 1-2).
Flett fails to teach wherein the vehicle comprises a fluid circulation circuit filled with a second fluid, the fluid circulation circuit being independent from the cooling circuit and the electricity production unit comprises a first thermal exchanger exchanging heat between the first fluid (114) and the second fluid, wherein the electricity production unit further comprising a separable interface transmitting the second fluid between the first thermal exchanger and the fluid circulation circuit.  Porras teaches an apparatus (Figure 1) comprising a vehicle comprises a fluid circulation circuit (64) filled with a second fluid, the fluid circulation circuit (64) being independent from the battery cooling circuit (28) (as illustrated) and comprising a first thermal exchanger/(chiller (30)) exchanging heat between the first fluid/(cooling circuit) (28) and the second fluid/(refrigerant) (as illustrated), wherein the electricity production unit/(battery (14)) further comprising a separable interface (via valves 54 and 74) transmitting the second 
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to have the apparatus of Flett comprise a fluid circulation circuit filled with a second fluid, the fluid circulation circuit being independent from the cooling circuit and comprising a first thermal exchanger exchanging heat between the first fluid and the second fluid, wherein the electricity production unit further comprising a separable interface transmitting the second fluid between the first thermal exchanger and the fluid circulation circuit, as taught by Porras, in order to provide optimal thermal management and achieve greater economics.
Porras fails to teach wherein the separable interface is configured to physically separate the first thermal exchanger from the fluid circulation circuit when removing the electricity production unit from the vehicle.  DE’194 teaches an electricity production unit/(fuel cell block) which includes a heat storage unit (23) with a heat accumulator (10) in the form of a removable module, where the heat accumulator (10) is connected with the heat exchanger (Figure 1), and wherein the heat storage unit (23) is defined with a separable interface/(releasable quick coupling) in order to provide an interface which allows for a quick release when it is desired to separate the fuel cell block including the heat storage unit (23) from the vehicle (Abstract) (as illustrated).
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to have the apparatus of Flett in view of Porras comprise a separable interface/(releasable quick coupling), as taught by DE’194, configured to 
With respect to claim 3, Porras further teaches wherein the fluid circulation circuit (64) heats/cools a passenger compartment/cabin (22) of the vehicle (para. [0049]).
Claim describe operational conditions (i.e. heats) and do not Iimit the invented apparatus. While features of an apparatus may be recited either structurally or functionally, claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQZd 1429, 1431-32 (Fed. Cir. 1997), see also In re Swinehad, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). ''Apparatus claims cover what a device is, not what a device does.'' Hewlett-packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  MPEP 2114.
With respect to claim 4, Flett teaches wherein the cooling circuit further comprises a second thermal exchanger/(radiator (336)) exchanging heat between the first fluid/(cooling fluid) (114) and air (as illustrated in Figure 31).
With respect to claim 6, Flett teaches wherein the electricity production unit comprises a single common heater heating all fuel stacks (para. [0124]).
With respect to claim 9, Flett teaches wherein the vehicle is an electrical vehicle (para. [0007]) comprising an electrical motor (Figure 31, 344 and 346), the electricity supply system (Figure 31) further comprising at least an electrical 
With respect to claim 10, Flett teaches wherein the cooling circuit comprises a fluid circulator/(cooling system (114)) circulating the first fluid (para. [0118]) (as illustrated in Figures 14-16 and Figures 17 and 31) and each fuel cell stack comprises a commuting device/(voltage rail (20a and 22b)) electrically connecting the fuel cell stack to the first electrical interface/(bus (350)), the production unit further comprising a controller unit (106) controlling the fluid circulator and each commuting device (Figures 14-16 and Figures 17 and 31).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Flett et al. (US 2006/0152085) in view of WO 2013149712 A2 (hereinafter WO’712 – translation attached and relied upon below) in view of Porras et al. (US 2017/0106724) in view of DE 102012017194 (hereinafter DE’194), as applied to claim 1 above, and further in view of Pillai et al. (US 2014/0057184) in view of Ramaswamy et al. (US 2011/0250514 A1).
With respect to claim 5, modified Flett discloses all claim limitations as set forth above but fails to teach wherein the electricity production unit comprises a common exhaust circuit collecting exhaust gases of each fuel cell stacks, the exhaust circuit comprising a water condenser extracting liquid water from the exhaust gases.  Pillai teaches an apparatus comprising an electricity production unit/(fuel cell stack) which 
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to have the apparatus of modified Flett comprise a common exhaust circuit collecting exhaust gases of each fuel cell stack, as taught by Pillai, in order to optimize space usage; and to have the exhaust circuit comprise a water condenser extracting liquid water from the exhaust gases, as taught by Ramaswamy, in order to recover heat and separate water from the cathode exhaust.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Flett et al. (US 2006/0152085) in view of WO 2013149712 A2 (hereinafter WO’712 – translation attached and relied upon below) in view of Porras et al. (US 2017/0106724) in view of DE 102012017194 (hereinafter DE’194), as applied to claim 1 above, and further in view of Song et al. (US 2015/0270565).
With respect to claim 7, modified Flett discloses all claim limitations as set forth above including wherein the transformer (Figure 31, 348) is separate from the fuel cell stack (314); Flett fails to teach wherein the transformer unit generates, from the first current/(i.e. the electric current generated by the fuel cell stack), at least a second voltage different from the first voltage and a third voltage different from the second voltage and the first voltage, the second voltage configured to cause a second current 
Song teaches the fuel cell system (Figure 100) may be configured to include a fuel cell stack (110), a high voltage junction box (120) connected to an output terminal of the fuel cell stack (110), a first coolant heater (130) connected to a first relay, a second coolant heater (135) connected to a second relay, electronic components (140), an inverter (150) configured to convert a direct current (DC) power into an alternating current (AC) power between a motor and the high voltage junction box (120), a low voltage DC to DC transformer/(converter (160)) configured to convert a first voltage into a lower second voltage and supplying the lower second voltage to the electronic components (140), a bidirectional high voltage DC to DC converter (170) configured to control and divide power between the fuel cell stack (110) and a high voltage battery (175) (e.g., 120 V or greater), an air blower (180), a water pump (190), and a blower/pump controller (125) configured to control the air blower (180) and the water pump (190) in order to supply each fuel cell component with its respective adequate voltage current (para. [0036]) – it would be obvious that each respective component would comprise an electrical connection interface in order to receive its respective voltage current supplied by the transformer/(converter (160)).

With respect to claim 8, Song further teaches wherein the second current is an AC current driving at least the cooling circuit/blower/pump (as illustrated in Figure 2) and the third current is a DC current (160 & 170).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Flett et al. (US 2006/0152085) in view of WO 2013149712 A2 (hereinafter WO’712 – translation attached and relied upon below) in view of Porras et al. (US 2017/0106724) in view of DE 102012017194 (hereinafter DE’194) in view of Song et al. (US 2015/0270565).
With respect to claim 12, Flett teaches a vehicle comprising an electricity supply system, the electricity supply system comprising (para. [0007], [0011]-[0015] and [0031]-[0033]):

a transformer/converter unit (Figure 31, 348) and a fuel storage unit (326) storing gaseous hydrogen (para. [0187]); wherein the electricity production unit (314) comprises:
at least two fuel cell stacks (Figures 14-16) and comprising a single first electrical connection interface (350) transmitting the first electrical current to the transformer/converter unit (348) (para. [0190]-[0195]);
a single common cooling circuit filled with a first fluid (114) for cooling each fuel cell
stack (para. [0118]),
a common air supply circuit supplying air to each fuel cell stack and a single common gaseous hydrogen supply circuit supplying gaseous hydrogen, from the fuel storage unit, to each fuel cell stack (para. [0118] and [0125]) and wherein the electricity production unit (314) is separate from the fuel storage unit (326) and connected to the fuel storage unit by a single connection interface (330) (as illustrated).
Flett fails to teach wherein the electricity production unit is removable from the vehicle as an integrated unit independently from the fuel storage unit.  WO’712 teaches an integral and removable multi-stack system of fuel cells (Figure 1) (page 3, lines 2-8) comprising a heater, a fan, a humidifier, a water separator, among other components, and an unlimited number of interfaces including electrical, fluidic and mechanical (page 5, lines 2-26), wherein the fluidic interfaces are for supplying and discharging reactants 
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to provide an electricity production unit removable from the vehicle as an integrated unit independently from the fuel storage unit in the apparatus of Flett, as taught by WO’712, in order to ensure that the mounting or an exchange of the fuel cell module in the vehicle can be considerably simplified and to ensure that the fuel cell module is considerably easier to repair and maintain than in typical constructions.  
Consequently, it would be obvious that when the electricity production unit is removed from the vehicle, a relative movement of each element comprised in the electricity production unit with respect to the vehicle is identical and simultaneous to a movement of other elements comprised in the electricity production unit based on the teachings of Flett in view of WO’712 since the latter teaches wherein the fuel cell module is lifted out of the vehicle after the separation of all the interfaces (page 3, last line – page 4, lines 1-2).
Flett fails to teach wherein the vehicle comprises a fluid circulation circuit filled with a second fluid, the fluid circulation circuit being independent from the cooling circuit and the electricity production unit comprises a first thermal exchanger exchanging heat between the first fluid (114) and the second fluid, wherein the electricity production unit further comprising a separable interface transmitting the second fluid between the first 
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to have the apparatus of Flett comprise a fluid circulation circuit filled with a second fluid, the fluid circulation circuit being independent from the cooling circuit and comprising a first thermal exchanger exchanging heat between the first fluid and the second fluid, wherein the electricity production unit further comprising a separable interface transmitting the second fluid between the first thermal exchanger and the fluid circulation circuit, as taught by Porras, in order to provide optimal thermal management and achieve greater economics.
Porras fails to teach wherein the separable interface is configured to physically separate the first thermal exchanger from the fluid circulation circuit when removing the electricity production unit from the vehicle.  DE’194 teaches an electricity production unit/(fuel cell block) which includes a heat storage unit (23) with a heat accumulator (10) in the form of a removable module, where the heat accumulator (10) is connected with 
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to have the apparatus of Flett in view of Porras comprise a separable interface/(releasable quick coupling), as taught by DE’194, configured to physically separate the first thermal exchanger from the fluid circulation circuit when removing the electricity production unit from the vehicle, in order to provide an interface which allows for a quick release when it is desired to separate the electricity production unit from the vehicle.
Flett discloses all claim limitations as set forth above including wherein the transformer (Figure 31, 348) is separate from the fuel cell stack (314); and teaches that the fuel cell (100a) comprises components such as a controller (106a), sensors (108a), and actuators and valves (110a) (as illustrated in Figures 13-16); and WO’712 further teaches wherein the electricity production unit comprises a heater, a fan, a humidifier, a water separator, among other components, and an unlimited number of interfaces including electrical, fluidic and mechanical (page 5, lines 2-26), as set forth above.   
However, Flett fails to teach wherein the transformer unit generates, from the first current/(i.e. the electric current generated by the fuel cell stack), at least a second voltage different from the first voltage and a third voltage different from the second voltage and the first voltage, the second voltage configured to cause a second current to flow and the third voltage configured to cause a third current to flow, the electricity 
Song teaches the fuel cell system (Figure 100) may be configured to include a fuel cell stack (110), a high voltage junction box (120) connected to an output terminal of the fuel cell stack (110), a first coolant heater (130) connected to a first relay, a second coolant heater (135) connected to a second relay, electronic components (140), an inverter (150) configured to convert a direct current (DC) power into an alternating current (AC) power between a motor and the high voltage junction box (120), a low voltage DC to DC transformer/(converter (160)) configured to convert a first voltage into a lower second voltage and supplying the lower second voltage to the electronic components (140), a bidirectional high voltage DC to DC converter (170) configured to control and divide power between the fuel cell stack (110) and a high voltage battery (175) (e.g., 120 V or greater), an air blower (180), a water pump (190), and a blower/pump controller (125) configured to control the air blower (180) and the water pump (190) in order to supply each fuel cell component with its respective adequate voltage current (para. [0036]) – it would be obvious that each respective component would comprise an electrical connection interface in order to receive its respective voltage current supplied by the transformer/(converter (160)).
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to have the transformer unit in Flett generate, from the first current 

Response to Arguments
Applicant's arguments filed on 11/9/2021 are convincing in regards to Lance.  A new rejection is set forth above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITY V CHANDLER whose telephone number is (571)272-8520.  The examiner can normally be reached on M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITY V CHANDLER/							2/22/2022Primary Examiner, Art Unit 1725